Citation Nr: 1300190	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  05-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed cervical spine disorder.

2.  Entitlement to service connection for a claimed lumbar spine disorder.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney






ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.
      
The Veteran's claim came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the RO) in Huntington, West Virginia

In a September 2007 decision, the Board, in pertinent part, reopened the claim of service connection for a lumbar spine disorder, then denied service connection for a lumbar spine disorder as well as for a cervical spine disorder claimed as neck pain.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Memorandum Decision, the Court vacated the decision and remanded these matters to the Board for development and readjudication.

In December 2010, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in December 2010.  The Veteran and his representative were provided with a copy of the medical opinion obtained, a written response was filed, and the claims were returned to the Board for appellate review.

In a May 2011decision, the Board again denied the claims.  The Veteran then appealed that decision to Court.  

In a February 2012 Order, the Court granted a Joint Motion, vacating the May 2011 decision and remanding the matters back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  The appeal has once again been returned to the Board.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  The Veteran is shown to have manifested chronic cervical spine and lumbar spine symptoms during his period of active service.

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to cervical spine and lumbar spine disorders since service.  

3.  The currently demonstrated cervical spine and lumbar spine degenerative changes are shown as likely as not to be due to injuries sustained during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his cervical spine disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110. 1131, 5103-5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  By extending the benefit of the doubt to the Veteran, his lumbar spine disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

In light of the determinations reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Analysis

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage, 10 Vet. App. at 494-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  

Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  

However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 310.

In short, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  

The Veteran is competent to report what he can observe and feel through the senses.  See Layno, 6 Vet. App. at 465.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted ")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  

Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).
	
Taking the first element of service connection, the Veteran here has current 
diagnoses of cervical degenerative disc disease and lumbar degenerative disc disease documented, for example, on VA examination in January 2006.  

The record establishes the in-service incurrence of recurrent cervical and lumbar spine manifestations.  The Veteran reports injuring his low back when he slipped on deck of the U.S.S. Gearing DD 710 and fell backwards on a 1/8 inch steel edge of an open storage foot locker.  He also asserts suffering from cervical spine pain throughout service due to carrying heavy sacks and equipment.

The service treatment records showed that, in December 1961, the Veteran presented with complaints of stomach and back pain, right shoulder pain and occasional headaches.  

In February 1962, the Veteran presented with complaints of episodic pain radiating to his lower dorsal spine area.  The thoracic spine appeared normal on x-ray study.  In conjunction with the Veteran's ongoing epigastric/back pain complaints, X-ray films of the thoracic spine were again obtained in March 1962 and were described as negative.  

In June 1962, the Veteran reported a pre-service history of a whiplash injury in 1958 when he presented with complaints of neck pain.  In July 1963, the Veteran presented with complaints of pain at the base of his backbone.  The examiner noted the pain was of two years' duration and originated from a fall.  

The Veteran presented with complaints of neck pain in August 1963.  Cervical x-ray studies were considered normal.  In September 1963, it was noted that the Veteran underwent various diagnostic testing, which were considered normal.  In regard to the neck, the diagnosis was that of posttraumatic stress syndrome.  In September 1963 he reported pain in his coccyx.  In December 1963, he complained of a stiff neck.  The diagnosis was "postural myoneuralgia." 

The Veteran has submitted two December 2006 lay statements which support in-service chronic cervical and lumbar spine problems.  In one statement, D.T. stated that he and the Veteran had been friends for over 40 years, and that they met while serving together on the U.S.S. Gearing DD 710 from 1962 to 1964.  He recalled the Veteran suffering from neck pain.  Although the Veteran was not a complainer, his pain caused him to see the corpsman a lot.  The Veteran reportedly never got permanent relief for his symptoms.  

In the other statement, D.D. indicated that he was also stationed onboard the U.S.S. Gearing DD 710 from 1962 to 1964.  He stated that he and the Veteran served in the Radar gang together and that, during their time onboard the Gearing, the Veteran was receiving medical treatment for neck and back problems.  

The other submitted medical evidence shows that, in February 1977, the Veteran sought treatment for pain in the neck.  In May 1981, the Veteran sought treatment for pain in the low back.  He was prescribed pelvic traction and exercises.  In December 1993, a private treatment record from the Huntington Internal Medicine Group noted that the Veteran "still" had pain in his back.  In April 1995, the x-ray studies revealed degenerative changes in the spine.

In December 1997, the Veteran presented to a private physician with complaints of low back pain.  The diagnosis was that of new thoracic or lumbosacral neuritis or radiculitis, unspecified.  Further diagnostic testing was ordered, and a December 1997 CT scan revealed mild acquired bilateral recess stenosis at L5-S1.

In January 1998, the Veteran sought treatment for low back pain.  The pain was sharp, severe and constant.  He was diagnosed with thoracic or lumbosacral neuritis or radiculitis and sciatica.

In March 1998, a private physician noted that the Veteran had mild lumbar stenosis secondary to degenerative change with some symptoms suggestive of neurogenic claudication.  

In April 1998, MRI results revealed degenerative changes L/5 S/1 with central and right lateral bulging annulus without significant thecal sac or root compression.

In July 1998, the Veteran sought treatment for low back pain.  He was diagnosed with thoracic or lumbosacral neuritis or radiuclitis.

In December 1998, the Veteran was treated for low back pain with radiation to the groin and left leg.  He was taking prescription medication and was treated with acupuncture.  He was diagnosed with arthritis.

In May 1999, x-ray studies demonstrated degenerative joint disease of L5-S1 and degenerative joint disease of C7-T1.

In May 2004, the Veteran underwent a neurology consultation at the Huntington VA Medical Center.  The diagnosis was that of chronic low back pain with occasional radiation to the lower extremities suspicious for mild radiculopathy.  An MRI showed multiple level disc diseases in the lumbar and thoracic spine.

In July 2004, the Veteran sought treatment for restless leg syndrome and low back pain.  He was diagnosed with degenerative disc disease, worse at the L5-S1 level, with radicular symptoms.

Also in July 2004, the Veteran was treated for neck pain.  Physical therapy was recommended and he was given an ice compress.  This was noted as a "chronic condition."

In November 2004, the Veteran sought treatment for chronic neck pain, as well as back pain and restless leg symptoms.  His medication was continued.  He was diagnosed with suspect cervical spondylosis and degenerative disc disease of the lumbar spine L5-S1.  

In January 2005, the Veteran complained that his chronic low back pain was recently worse.  His medications were continued.

In April 2005, a VA neurologist diagnosed the Veteran with degenerative cervical disc disease with multiple disc bulging, foraminal stenosis and spinal stenosis.

The Veteran underwent a VA examination in January 2006.  X-ray studies showed arthritic changes of the lumbosacral and cervical spine.  The diagnosis was that of  cervical and lumbar degenerative disc disease. The examiner concluded that it was less likely than not that either disability was caused by his military service. 

In September 2006, a VA treatment note indicated that the Veteran had neck pain with probable cervical radiculopathy.

In November 2006, an MRI showed multilevel cervical degenerative changes, most severe at C6-7, causing canal and foraminal narrowing.

In June 2009, it was noted that an MRI showed multiple disc problems of the cervical spine, which were likely related to his upper extremity symptoms.  

In December 2009, the Veteran complained of chronic neck and back pain.  He was diagnosed with right L5 radicular symptoms and had limitation of motion in the neck.

In a December 2010 VHA opinion, a VA examiner found that the Veteran's cervical spine degenerative disc disease did not clearly and unmistakably exist prior to active duty.  The examiner further determined that the Veteran's cervical spine degenerative disc disease was less likely than not a result of his in-service neck complaints.  

The Board further finds that the Veteran is competent to report his own symptoms in this regard because doing so requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran has indicated that, ever since service, he has suffered from stiffness, pain, and radiation to the extremities.  He has complained of difficulty lifting objects, doing manual labor, or participating in strenuous activities.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's contentions of neck and low back symptoms are consistent with the medical record as a whole.  His account of a fall in-service is corroborated by the August 1963 service treatment record.  The subsequent medical evidence confirms that he has been treated continuously for his symptoms over the years since discharge.  Also, his statements are internally consistent as the Veteran has never alleged any etiology for his condition other than the in-service incurrence of the problem.  The Board has no reason to doubt the credibility of the Veteran's allegations.  
  
Given this record, the Board finds the evidence to be in relative equipoise in showing that the cervical spine and lumbar spine degenerative changes as likely as not are due to injuries that were incurred during his period of active service.  While acknowledging the VA examiners' negative opinions in this case, a positive nexus opinion is not necessary given the competent and credible lay evidence of a continuity of symptomatology established by the record.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a cervical spine degenerative changes is granted.

Service connection for a lumbar spine degenerative changes is granted.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


